           Case 3:20-cv-00694-MEM Document 19 Filed 03/08/21 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA

CHRISTINA KNAPP and DOUGLAS :
KNAPP
                            :
         Plaintiff                           CIVIL ACTION NO. 3:20-694
                            :
         v.
                            :                  (JUDGE MANNION)
UNITED STATES OF AMERICA,
                            :
         Defendant


                                           ORDER


        In accordance with the court’s memorandum issued this same day, IT

IS HEREBY ORDERED THAT:

        (1) The government’s motion to dismiss, (Doc. 3), is GRANTED;

        (2) The complaint, (Doc. 1-2), is DISMISSED WITH

              PREJUDICE;

        (3) The Clerk of Court is directed to CLOSE THIS CASE.




                                      s/   Malachy E. Mannion______
                                      MALACHY E. MANNION
                                      United States District Judge
DATED: March 8, 2021
20-694-01-Order
Case 3:20-cv-00694-MEM Document 19 Filed 03/08/21 Page 2 of 2




                            -2-
